COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-303-CV
 
 
SCOTT 
SCHNEIDER                                                               APPELLANT
  
V.
  
SUSAN 
SCHNEIDER                                                                  APPELLEE
 
 
------------
 
FROM 
THE 393RD DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
October 1, 2004, we notified appellant, in accordance with rule of appellate 
procedure 42.3, that this court may not have jurisdiction over this appeal 
because it appears the notice of appeal was not timely filed.  Tex. R. App. P. 42.3(a); see also
Tex. R. App. P. 25.1, 26.1 
(providing, together, that appellate court has jurisdiction over timely filed 
notice of appeal).  We stated that the appeal would be dismissed for want 
of jurisdiction unless appellant or any party desiring to continue the appeal 
filed with the court within ten days a response showing grounds for continuing 
the appeal.  We did not receive a response.  Accordingly, we dismiss 
the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
   
                                                          PER 
CURIAM
 
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
February 10, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.